DETAILED ACTION
This Office Action is sent in response to Applicant's Response received on 03/15/2021 for 16/145528.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Response to Arguments
Applicant's arguments, see I, with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues that Fey and Gokturk, alone or in combination, do not teach “a first input identifying at least two of a first plurality of glyphs… wherein each of the at least two of the first plurality of glyphs comprises a non-alphanumeric component, wherein the first input comprises a placement of the at least two of the first plurality of glyphs in a search area of a user interface” [pg. 7:4-8:3]. Examiner respectfully disagrees.
Applicant's specification does not disclose a special definition of "glyph", merely an example of one, "a generic image of a person (e.g., a symbol representing a person such as a silhouette of a human's head and shoulders) may be used as a glyph representing a type of generic-search focusing on people (referred to as a person generic-search glyph). An image of several photographs or a still camera may be used as a glyph representing a type of generic-search focusing on still images (referred to as 
The Office Action cites the use of either processed or unprocessed images as user search input as disclosed in Gokturk [Figs. 12, 21, para 0186, 0198-0199, 0202, 0264-0265] to teach "wherein each of the at least two of the first plurality of glyphs comprises a non-alphanumeric component" for the purpose of fine-tuning user searches [Gokturk, para 0168].
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., where "a user can select multiple generic-search glyphs 202-214 by repeatedly selecting and dragging generic-search glyphs into area" [Specification, para 0022]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Therefore, the combination of Fey and Gokturk teach the amended limitations of claim 1. Claim 1 remains rejected.
Claims 8 and 15 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-7, 9-14, and 16-20 remain rejected at least based on their dependence from independent claims 1, 8, and 15.

Claim Objections
Claims 1-2, 7-8, and 14-16 are objected to because of the following informalities.
Claims 1, 7-8, and 14-15 recite “each of the first plurality of glyphs” which has been interpreted as “each --glyph-- of the first plurality of glyphs” for purposes of clarity.
Claims 1, 8, and 15 recite “at least two of a first plurality of glyphs”, “each of the at least two of the first plurality of glyphs”, “each of the plurality of stored images”, “each glyph of the plurality of refine-search glyphs” which have been interpreted as “at least two --glyphs-- of a first plurality of glyphs”, “each --glyph-- of the at least two --glyphs-- of the first plurality of glyphs”, “each --image-- of the plurality of stored images”, “each --refine-search-- glyph of the plurality of refine-search glyphs”, respectively, for purposes of clarity.
Claims 2, 9, and 16 recite “each of the plurality of refine-search glyphs” which has been interpreted as “each --refine-search glyph-- of the plurality of refine-search glyphs” for purposes of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fey et al. (US 20150370833 A1) in view of Gokturk et al. (US 20080144943 A1).

As to claim 1, Fey discloses a method comprising:
receiving, by a processor [para 0074, processor], data representing a first input identifying at least two of a first plurality of glyphs [Fig. 2A, para 0043, 0055, receive user input of search query including query text characters (read: at least two glyphs) from set of known characters (read: first plurality of glyphs), note the broadest reasonable interpretation of glyphs includes a symbol or character as consistent with Applicant's specification], each of the first plurality of glyphs representing a search type [Fig. 2A, para 0029-0030, 0043, query text used to search specific resources], and wherein each of the at least two of the first plurality of glyphs comprises a … component [Fig. 2A, para 0043, 0055, query includes textual characters], wherein the first input comprises a placement of the at least two of the first plurality of glyphs in a search area of a user interface [Fig. 2A, para 0043, 0055, user input including query text is typed into a search box on user interface];
modifying, by the processor, a plurality of stored images to generate a plurality of refine-search glyphs [para 0048, 0056, 0060, select representative images for each refine query (read: refine-search glyph) from image search results (read: stored images, see images stored at resource servers at para 0026-0027), note representative images are modified images of search result images, where modifications include scaling or being presented differently], the modifying comprising:
identifying a subject of a respective refine-search glyph in each of the plurality of stored images [para 0045, 0048, identify term for representative image for each refine query within image search results]
… each of the plurality of stored images to generate each of the plurality of refine-search glyphs [para 0048, 0057, select representative images for each refine query from stored image search results], such that each glyph of the plurality of refine-search glyphs comprises a non-alphanumeric component [Fig. 2A, para 0044, 0048, refine queries include respective representative image];
identifying, by the processor, a subset of the plurality of refine-search glyphs and data representing stored electronic media based on the first input [para 0043, 0045, identify representative images for refine queries (read: subset of the plurality of refine-search glyphs) and image search results (read: data representing stored electronic media) for initial search query]; and
transmitting, by the processor, the data representing stored electronic media and the subset of the plurality of refine-search glyphs for display at a user device in response to the first input [Fig. 2A para 0039, 0043-0045, device presents received image search results and identified refine queries for initial search query].
However, Fey does not specifically disclose a non-alphanumeric component; and blacking out a background in each of the plurality of stored images.
Gokturk discloses:
a non-alphanumeric component [Figs. 12, 21, para 0186, 0198-0199, 0202, 0264-0265, specify search query with various kinds of search input including images]; and
blacking out a background in each of [a] plurality of stored images [Figs. 4B, 6A-6B, para 0050, 0091, 0111, 0119, generated segmented images by encoding image background with black for each image in a collection of images (see collection at para 0033)].
Fey and Gokturk are analogous art to the claimed invention being from a similar field of endeavor of image search systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Fey and Gokturk before him at the time the invention was made, to modify each of the at least two of the first plurality of glyphs and generating a plurality of refine-search glyphs as disclosed by Fey with the 
One of ordinary skill in the art would be motivated to modify Fey as described above to enable image searching using queries that specify content in the form of non-textual image data to fine-tune user searches [Gokturk, para 0168] and clearly distinguish between representative images and original image search results [Fey, para 0060].

As to claim 2, Fey discloses the method of claim 1, wherein each of the plurality of refine-search glyphs narrows one of the at least two of the first plurality of glyphs to a particular subject of the one of the at least two of the first plurality of glyphs [Fig. 2A, para 0044-0045, representative images of refine queries refine (read: narrow) initial search query text characters by an additional term (read: particular subject)].

As to claim 3, Fey discloses the method of claim 2, wherein the plurality of stored images are images captured by a user [para 0071, image search results are retrieved (read: captured) by user device].

As to claim 4, Fey discloses the method of claim 1, further comprising:
receiving data representing a second input identifying one of the subset of the plurality of refine-search glyphs [Figs. 2A-2B, para 0053, 0073, user selects button for representative image of refine query];
identifying a portion of the stored electronic media based on the second input [para 0069, select image search results responsive to selected refine query]; and
transmitting data identifying the portion of the stored electronic media for display at the user device in response to the second input [Fig. 3, para 0053, 0073, display image search results for selected refine query, note search results are sent to the user device from the search system (see sending and receiving search queries at para 0028-0030)].

As to claim 5, Fey discloses the method of claim 4, further comprising: generating a search string based on the first input and the second input [para 0053, 0073, submit new query with refine text based on initial query (read: the first input) and selected suggested refine query (read: the second input)].

As to claim 6, Fey discloses the method of claim 5, further comprising: transmitting the search string to a user in response to input requesting transmission of the search string [Fig. 3, para 0053, 0072-0073, display results page with refined query text of selected refine query].

As to claim 7, Fey discloses the method of claim 1, wherein each of the first plurality of glyphs comprises an [object] representing the search type [Fig. 2A, para 0029-0030, 0043, query text used to search specific resources].
However, Fey does not specifically disclose wherein each of the first plurality of glyphs comprises an image.
Gokturk discloses wherein each of the first plurality of glyphs comprises an image [Figs. 12, 21, para 0186, 0198-0199, 0202, 0264-0265, specify search query with various kinds of search input including images].
Fey and Gokturk are analogous art to the claimed invention being from a similar field of endeavor of image search systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Fey and Gokturk before him at the time the invention was made, to modify the each of the first plurality of glyphs as disclosed by Fey with the images as disclosed by Gokturk with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fey as described above to enable image searching using queries that specify content in the form of non-textual image data to fine-tune user searches [Gokturk, para 0168].

As to claim 8, Fey and Gokturk, combined at least for the reasons above, Fey discloses an apparatus [Fig. 6, para 0074, system] comprising: a processor [para 0074, processor]; and a memory to store computer program instructions, the computer [para 0074-0075, memory stores instructions processed by system processor] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 9-14, Fey and Gokturk, combined at least for the reasons above, Fey discloses the apparatus of claim 8 comprising limitations substantially similar to those recited in claims 2-7, respectively, and are rejected under similar rationale.

As to claim 15, Fey and Gokturk, combined at least for the reasons above, Fey discloses a non-transitory computer readable medium storing computer program instructions, which, when executed on a processor, cause the processor to perform operations [Fig. 7, para 0074-0075, memory stores instructions processed by system processor] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 16-20, Fey and Gokturk, combined at least for the reasons above, Fey discloses the non-transitory computer readable medium of claim 15 comprising limitations substantially similar to those recited in claims 2-6, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen (US 20100070527 A1) generally teaches a visual search interface with image glyphs as input.
Kuo et al. (US 20120078936 A1) generally teaches a visual refinement search interface.
Wang et al. (US 9031960 B1) generally teaches performing a search query with multiple query images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145